DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s REMARK
Claim 7 recites “at least one processor and at least one memory comprising computer program code” and appears to create 101 issues. However para [0086] of the specification discloses “The components of apparatus may be implemented in hardware, or as any suitable combination of hardware and software”. The claim is directed to a product and is not ineligible based on claiming a computer program. The processor and memory, in the claim, provide physical structures and exclude an embodiment that is a computer program per se. Hence claim 7 is not rejected under 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 15 is directed to a “computer program” per the preamble. A claim directed to a “computer program” is merely software and is therefore patent ineligible.
Allowable Subject Matter
Claims 1-13 are allowed over the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:  determining an accuracy confidence value for each patch element; generating a set of coefficients of the array antenna; generating an ensemble of non-linear forward models using the accuracy confidence value and the set of coefficients; generating an array of pre-distortion signals using the ensemble of non-linear forward models.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10075201-B1 OR US-7280848-B2 OR US-20190198999-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/          Primary Examiner, Art Unit 2633